DEFENDANT in error brought suit against plaintiff in error for specific performance of a contract for the exchange of lands, and had judgment.
Counsel for plaintiff in error contend that the court erred in not striking an amended complaint, on the ground that it set up a new cause of action; that a demurrer was erroneously overruled; that incompetent evidence was admitted, and that the finding should have been in favor of the defendant.
Although the pleadings are not fully set out in the abstract, enough appears to show that the amended complaint did not depart in any material matter from the original complaint.
The abstract does not contain any of the evidence, or enough of the pleadings to enable us to pass upon the other errors assigned. It is the settled rule that the abstract *Page 484 
must contain all of the record which requires consideration in passing upon the questions raised. If it does not do so the court will indulge the presumption that the judgment is right. We find nothing in the argument against the action of the court which tends to show error. The judgment is accordingly affirmed.
MR. JUSTICE ALLEN and MR. JUSTICE DENISON concur.